FILED
                           NOT FOR PUBLICATION                                OCT 23 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DEBORAH J. CANTRELL,                             No. 12-35374

              Plaintiff - Appellant,             D.C. No. 3:10-cv-03050-AC

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    John V. Acosta, Magistrate Judge, Presiding

                      Argued and Submitted October 8, 2013
                               Portland, Oregon

Before: SILVERMAN, W. FLETCHER, and CALLAHAN, Circuit Judges.

       Plaintiff-Appellant Deborah Cantrell appeals the district court’s decision

granting summary judgment to Defendant-Appellee the Commissioner of Social




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Security on her claims for benefits. We have jurisdiction pursuant to 28 U.S.C. §

1291, and we vacate and remand.1

      Among other things, the administrative law judge (“ALJ”) found that

Cantrell did not establish degenerative disc disease as a severe impairment because

of a lack of supporting objective medical evidence, and also discounted Cantrell’s

self-reporting and her treating medical providers’ assessments for the same reason.

The Appeals Council denied Cantrell’s request for review, but incorporated a 2008

x-ray into the record that had not been presented to the ALJ. That x-ray showed

“marked multilevel degenerative changes” of the cervical spine.

      Under Brewes v. Commissioner of Social Security Admin., 682 F.3d 1157,

1163 (9th Cir. 2012), such “evidence becomes part of the administrative record,

which [we] must consider when reviewing the Commissioner’s final decision for

substantial evidence.” Because the 2008 x-ray may have implications for the

agency’s reasons for denying benefits, we vacate the district court’s judgment and

remand to the district court with instructions to remand to the agency to reconsider

its decision in light of the 2008 x-ray and any other additional evidence that may

exist. See id. at 1164 (indicating that we have discretion to remand “for additional

evidence and findings”).


      1
        As the parties are familiar with the facts of the case, we repeat only those
facts necessary to explain our decision.
VACATED and REMANDED.